DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 10/9/2020 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “435” has been used to designate both “scene of a house” in Fig. 4A and “confidence level graph” in Fig. 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 7 recites Non-Navigable Area “220” and Navigable Area “215” but should recite Non-Navigable Area “320” and Navigable Area “315”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 	The disclosure is objected to because of the following informalities:
Pg. 19, at ¶[0070]-[0071], because reference character “435” has been used to designate both “scene of a house 435” in ¶[0070] and “confidence level graph 435” in ¶[0071]
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 20210164785 A1) in view of Gonzalez Aguirre et al. (US 20200143551 A1).
	Regarding claims 1, 8, and 15, Dooley teaches a nighttime robot delivery system, comprising: a processor (see abstract and at least ¶[0008]-[0009], [0015]-[0016], [0025], [0030], [0048], and [0086] regarding a processor); and a memory for storing executable instructions (see at least ¶[0021], [0034], and [0125] regarding a storage unit and at least ¶[0086]-[0087] regarding a memory), the processor programmed to execute the instructions to: obtain localization information indicative of a present location of the robot (see abstract and at least ¶[0008]-[0009], [0070], [0077], and [0119] regarding localization of a mobile device); and navigate the robot to a destination (see abstract and ¶[0008], [0039], [0101]-[0104], and [0106] regarding navigation of a robot to destinations).
Dooley fails to teach perform a first semantic segmentation using heat signature data indicative of a heat signature of an operating environment proximate to the robot; perform a second semantic segmentation using a single flash image of the operating environment; and navigate, based on the first semantic segmentation and the second semantic segmentation. However, Gonzalez Aguirre discloses technologies for thermal enhanced semantic segmentation and teaches perform a first semantic segmentation using heat signature data indicative of a heat signature of an operating environment proximate to the robot (see abstract and at least ¶[0012], [0023], and [0037] regarding performing semantic segmentation on an infrared image for a scene); perform a second semantic segmentation using a single flash image of the operating environment (see abstract and at least ¶[0012], [0023], and [0037] regarding performing semantic segmentation on an visible light image for a scene); and navigate, based on the first semantic segmentation and the second semantic segmentation (see abstract and at least ¶[0012], [0023], and [0037] regarding performing semantic segmentation on a visible image and infrared image of a scene and see a least ¶[0001] regarding an autonomous vehicle performing semantic segmentation or classifying objects in their environment to generate driving plans in the scene (i.e., navigate the environment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley to provide performing a first semantic segmentation using heat signature data indicative of a heat signature of an operating environment proximate to the robot; performing a second semantic segmentation using a single flash image of the operating environment; and navigating, based on the first semantic segmentation and the second semantic segmentation, as taught by Gonzalez Aguirre, to improve classification accuracy (Gonzalez Aquirre at ¶[0012]) and generate driving plans while considering the dynamic and static objects within the environment of the autonomous vehicle (Gonzalez Aguirre at ¶[0001]).
	Regarding the further limitations of claim 15, Dooley teaches a vehicle chassis (see Fig. 2 and at least ¶[0008], [0038]-[0039], and [0048] regarding a mobile robot),  comprising: a vehicle perception system (VPS) (see at least ¶[0009], [0022], [0035], and [0070] regarding a visual positioning system including at least one sensor and camera) ; and a telematics control unit (TCU) (see at least ¶[0120], [0122], and [0132] regarding a controller).

	Regarding claims 2, 9, and 16, Dooley fails to teach wherein the processor is further programmed to: map the second semantic segmentation to the first semantic segmentation. However, Gonzalez Aguirre discloses technologies for thermal enhanced semantic segmentation and teaches wherein the processor is further programmed to: map the second semantic segmentation to the first semantic segmentation (see at least ¶[0012] and [0037] regarding enhancing the input infrared image data by inputting the image data from the visible light image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley to provide mapping the second semantic segmentation to the first semantic segmentation, as taught by Gonzalez Aguirre, to improve classification accuracy and boundary detection for small or distant objects (Gonzalez Aguirre at ¶[0012]).

	Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 20210164785 A1) in view of Gonzalez Aguirre et al. (US 20200143551 A1), as applied to claim 1, 8, and 15 above, and in further view of Boyraz et al. (US 20210405638 A1).
Regarding claims 3, 10, and 17, the combination of Dooley and Gonzalez Aquirre fails to teach wherein the processor is further programmed to: navigate the robot to the destination using the first semantic segmentation and the second semantic segmentation responsive to determining that a semantic segmentation confidence value is equal to or greater than a threshold value. However, Boyraz discloses systems and methods of obstacle detection for automated delivery apparatus and teaches wherein the processor is further programmed to: navigate the robot to the destination using the first semantic segmentation and the second semantic segmentation responsive to determining that a semantic segmentation confidence value is equal to or greater than a threshold value (see at least ¶[0016]-[0017], [0020], [0025], [0027]-[0028], and [0045] regarding confidences for navigation with respect to a partitioned/labeled map using semantic labels and/or semantic segmentation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley as modified by Gonzalez Aquirre to provide navigating the robot responsive to determining that a semantic segmentation confidence value is equal to or greater than a threshold value, as taught by Boyraz, to include the sensor and data analysis system to utilize the best available data to generate the best possible map to enable the robotic system to navigate its environment (Boyraz at ¶[0017]).

	Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 20210164785 A1) in view of Gonzalez Aguirre et al. (US 20200143551 A1), as applied to claim 1, 8, and 15 above, and in further view of Levinson et al. (US 20170316333 A1) in further view of Boyraz et al. (US 20210405638 A1).
Regarding claims 4, 11, and 18, the combination of Dooley and Gonzalez Aquirre fails to teach wherein the processor is further programmed to: determine that a semantic segmentation confidence value is not equal to or greater than a threshold value; notify a teleoperator control terminal; receive a robot control signal responsive to notifying the teleoperator control terminal; and navigate the robot to the destination via the robot control signal. However, Levinson discloses systems, methods, and apparatus for implementing automatic semantic classification and teaches wherein the processor is further programmed to: determine that a confidence value is not equal to or greater than a threshold value (see at least ¶[0074] regarding a confidence level exceeding a range of acceptable confidence levels); notify a teleoperator control terminal (see at least ¶[0074] regarding a confidence level exceeding a range of acceptable confidence levels and a request being transmitted to a teleoperator in response); receive a robot control signal responsive to notifying the teleoperator control terminal (see at least ¶[0074] teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle may travel); and navigate the robot to the destination via the robot control signal (see at least ¶[0074] teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle may travel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley as modified by Gonzalez Aquirre to provide determine that a semantic segmentation confidence value is not equal to or greater than a threshold value; notify a teleoperator control terminal; receive a robot control signal responsive to notifying the teleoperator control terminal; and navigate the robot to the destination via the robot control signal, as taught by Levinson, to provide a comfortable user experience when normal operation of the autonomous vehicle or robot is less likely (Levinson at ¶[0074]).
The combination of Dooley, Gonzalez Aquirre, and Levinson fails to teach a semantic segmentation confidence value. However, Boyraz discloses systems and methods of obstacle detection for automated delivery apparatus and teaches a semantic segmentation confidence value (see at least ¶[0045] regarding a semantic segmentation having its own confidence value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley as modified by Gonzalez Aquirre as modified by Levinson to provide a semantic segmentation confidence value, as taught by Boyraz, to provide how confident the perception system is with a particular pixel and/or pixel breakdown (Boyraz at ¶[0045]).
Regarding the further limitations of claim 18, Dooley teaches deliver a package at the destination via the package delivery mechanism (see at least [0038]-[0039] and [0051] regarding a delivery robot and desired robot destinations).

	Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 20210164785 A1) in view of Gonzalez Aguirre et al. (US 20200143551 A1) in further view of Levinson et al. (US 20170316333 A1) in further view of Boyraz et al. (US 20210405638 A1), as applied to claim 4, 11, and 18 above, and in further view of Jones et al. (US 20180329617 A1).
Regarding claims 5, 12, and 19, the combination of Dooley, Gonzalez Aguirre, Levinson, and Boyraz fails to teach engage a light source onboard the robot responsive to receiving the robot control signal; obtain an operating environment video feed; and transmit the operating environment video feed to the teleoperator control terminal. However, Jones discloses methods, systems, and devices for mapping, controlling, and displaying device status and teaches wherein the processor is further programmed to: engage a light source onboard the robot responsive to receiving the robot control signal (see at least ¶[0012], [0016], and [0103] regarding control operations and activation of a lighting device); obtain an operating environment video feed (see at least ¶[0015], [0018], and [0079] regarding a visual representation or video feed collected by a mobile robot); and transmit the operating environment video feed to the teleoperator control terminal (see at least ¶[0015], [0018], and [0079] regarding a visual representation or video feed displayed to a user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley as modified by Gonzalez Aquirre as modified by Levinson as modified by Boyraz to provide engaging a light source onboard the robot responsive to receiving the robot control signal; obtaining an operating environment video feed; and transmitting the operating environment video feed to the teleoperator control terminal, as taught by Jones, to provide sufficient camera-based imaging or video for the mobile robot in an operating environment (Jones at ¶[0103]).
Regarding the further limitation of claim 19, the combination of Dooley, Gonzalez Aguirre, Levinson, and Boyraz fails to teach a light source disposed in communication with the VPS. However, Jones discloses methods, systems, and devices for mapping, controlling, and displaying device status and teaches a light source disposed in communication with the VPS (see at least ¶[0012], [0016], and [0103] regarding control operations and activation of a lighting device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley as modified by Gonzalez Aquirre as modified by Levinson as modified by Boyraz to provide a light source disposed in communication with the VPS, as taught by Jones, to provide sufficient camera-based imaging or video for the mobile robot in an operating environment (Jones at ¶[0103]).
	
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 20210164785 A1) in view of Gonzalez Aguirre et al. (US 20200143551 A1), as applied to claim 1, 8, and 15 above, and in further view of Kerzner et al. (US 20210110137 A1) in further view of Heinla (US 20190287051 A1).
Regarding claims 7 and 14, the combination of Dooley and Gonzalez Aguirre fails to teach detecting a doorway at the destination, wherein detecting the doorway comprises: taking a first door locating flash image at a first camera orientation; taking a second door locating flash image at a second camera orientation; performing semantic segmentation on the first door locating flash image and the second door locating flash image; determining that a semantic segmentation confidence value associated with the first door locating flash image and the second door locating flash image is equal to or greater than a threshold value; navigating to the doorway at the destination; and leaving a package at the doorway. However, Kerzner discloses a navigation system using selected visual landmarks and teaches further comprising: detecting a doorway at the destination (see at least ¶[0056], [0251], and [0264]-[0265] regarding navigating based on objects it detects which can include doorways), wherein detecting the doorway comprises: taking a first door locating flash image at a first camera orientation (see at least ¶[0056] regarding a camera a first position obtaining one or more images of an object (e.g., a doorway). Also, see [0251] and [0264]-[0265] regarding a physical object being a doorway); taking a second door locating flash image at a second camera orientation (see at least ¶[0056] regarding a camera a first position obtaining one or more images of an object (e.g., a doorway) and adjusting its position or using additional cameras to obtain images at a different orientation or angle (i.e., second camera orientation). Also, see [0251] and [0264]-[0265] regarding a physical object being a doorway); performing semantic segmentation on the first door locating flash image and the second door locating flash image (see at least ¶[0071] regarding performing semantic segmentation for each area which includes surfaces and physical objects. Also, see [0251] and [0264]-[0265] regarding a physical object being a doorway); determining that a semantic segmentation confidence value associated with the first door locating flash image and the second door locating flash image is equal to or greater than a threshold value (see at least ¶[0071] regarding performing semantic segmentation for each area which includes surfaces and physical objects as well as a confidence score for an area being acceptable or unacceptable (i.e., containing a threshold). Also, see [0251] and [0264]-[0265] regarding a physical object being a doorway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley as modified by Gonzalez Aquirre to provide detecting a doorway at the destination, wherein detecting the doorway comprises: taking a first door locating flash image at a first camera orientation; taking a second door locating flash image at a second camera orientation; performing semantic segmentation on the first door locating flash image and the second door locating flash image; determining that a semantic segmentation confidence value associated with the first door locating flash image and the second door locating flash image is equal to or greater than a threshold value, as taught by Kerzner, to provide capturing multiple images of the object (e.g., a doorway) from various angles for improved feature reliability (Kerzner at ¶[0056] and [0088]) to improve the confidence of the segmentation to acquire an acceptable area for navigation (Kerzner at ¶[0071]).
The combination of Dooley, Gonzalez Aguirre, and Kerzner fails to teach navigating to the doorway at the destination; and leaving a package at the doorway. However, Heinla discloses a system and method for securely delivering packages and teaches navigating to the doorway at the destination (see at least ¶[0019], [0021], and [0038]-[0039] regarding a mobile robot navigating to and from the delivery location); and leaving a package at the doorway (see at least ¶[0019], [0021], and [0038]-[0039] regarding a mobile robot navigating to and from the delivery location for package delivery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual positioning system for mobile devices of Dooley as modified by Gonzalez Aquirre as modified by Kerzner to provide navigating to the doorway at the destination; and leaving a package at the doorway, as taught by Heinla, to provide a robot delivering packages to use less energy and deliver outside normal working hours (Heinla at ¶[0004]).

Allowable Subject Matter
Claim(s) 6, 13, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raag (US 20220308228 A1) is pertinent because it pertains to a method and system for robot localization in reduced light conditions.
Vignard et al. (WO 2020057753 A1) is pertinent because it pertains to a method and system for training a semantic segmentation model performing semantic segmentation of images taken at nighttime, comprising: a - obtaining a first set of labelled images taken at daylight, the labelled images being annotated with predefined semantic segmentation labels, b - training a semantic segmentation model using the first set of labelled images, and c - applying the semantic segmentation model of step b to a second set of unlabeled images.
Grenier et al. (US 10249200 B1) is pertinent because it is an UAV which may deploy one or more delivery area guidance vehicles. A guidance vehicle may be configured to maneuver a distance from the UAV, and to assist in guiding the UAV into the delivery area to the UAV.
Li et al. (CN 108230346 A) is pertinent because it is a method and device for segmenting the image semantic characteristics.
Sun et al., RTFNet: RGB-Thermal Fusion Network for Semantic Segmentation of Urban Scenes, July 2019 is pertinent because it states semantic segmentation is a fundamental capability for autonomous vehicles. Additionally, it deals with thermal images and fuse both the RGB and thermal information in a novel deep neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.K/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666